Citation Nr: 1621548	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland, and Cleveland, Ohio.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at the central office of VA in Washington, DC.

In a May 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran appears to raise a claim of service connection for residuals of umbilical hernia.  As this occurred prior to the amendments requiring standard VA forms, this issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal of the reopened claims of service connection for hypertension and for tinnitus, and the claim of service connection for hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied claims of service connection for hypertension and tinnitus.  The Veteran did not timely perfect an appeal of the claims.

2.  Evidence received since the June 2004 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for hypertension and tinnitus, and it raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied the Veteran's claims of service connection for hypertension and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hypertension has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 
 
3.  New and material evidence sufficient to reopen the previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2002, the Veteran first filed claims of service connection for hypertension and for tinnitus.  

In a June 2004 rating decision, the RO denied the claims of service connection for hypertension and for tinnitus.  The RO denied service connection for hypertension on the basis that although progress notes show that the Veteran had hypertension, there was no medical evidence showing he was diagnosed with this condition during active duty or within one year of separation from the military. The RO denied service connection for tinnitus on the basis that there was no medical evidence showing he was diagnosed with this condition and no indication of combat noise exposure to account for any present tinnitus, or medical evidence of treatment or diagnosis of tinnitus.

The Veteran disagreed with the decision, but after a September 2005 statement of the case (SOC) was issued, the Veteran did not timely perfect an appeal of the June 2004 rating decision as to these claims.   Additionally, new and material evidence was not received within the remaining time to appeal.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the decision is final as to the two claims.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).   

Although the prior June 2004 rating decision is final as to these claims, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

In February 2006, the RO took the Veteran's untimely substantive appeal effectively as a claim to reopen the claims of service connection for hypertension and for tinnitus.  In the February 2008 rating decision currently on appeal, as well as in the subsequent SOC, the RO declined to reopen the claims for service connection on the basis that new and material evidence had not been submitted.    
 
On appeal, the Board is also required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 
  
The evidence of record at the time of the last final rating decision in June 2004 included service treatment records; copies of DD Form 214 and service personnel records; VA treatment records; private treatment records; lay statements from the Veteran and others; Congressional inquiry documents; and the Veteran's VA application for benefits.  

The service treatment records available at the time of the June 2004 rating decision showed no medical evidence of complaints or treatment for hypertension or tinnitus.  There were no other indications of either in service.  

VA treatment records dated since service through June 2004 shows in pertinent part, problem lists that included hypertension, and other evidence of hypertension being present.  There was no diagnosis of tinnitus.  There was no evidence of any tinnitus or hypertension within one year of discharge from service.  There was no opinion or other competent evidence linking any current tinnitus or hypertension to service.

The evidence received since the last final rating decision in June 2004 includes additional VA treatment records; the report of an October 2015 VA hypertension disability benefits questionnaire; the report of a February 2010 VA hypertension examination; the reports of VA audiology examinations in March and August 2010 VA; additional service treatment records; private audiology reports; additional private treatment records and a nexus opinion letter dated in January 2010; the transcript of the December 2015 Board hearing; and a DD Form 214 showing that the Veteran undertook a major course of "AAA Master Gunner" during service.

With respect to the hypertension claim, the additional evidence received since the June 2004 rating decision includes medical evidence showing findings of the presence of hypertension during the pendency of the claim.  The October 2015 VA hypertension disability benefits questionnaire notes a history of onset and diagnosis in 1953, and the Veteran's hearing transcript provides testimony that places the onset in 1953 within one year of discharge while being treated at Mt. Alto VA Hospital in Washington, DC.  The Veteran testified that while he was being treated at Mt. Alto in 1953 the providers discovered and treated the Veteran for high blood pressure, and recorded complaints that the Veteran had ringing of the ears.

With respect to the tinnitus claim, the additional evidence received since the June 2004 rating decision includes medical treatment record evidence showing the Veteran's report in the course of receiving treatment of the nature of the reported tinnitus, and the Veteran's lay evidence as to the etiology-that this was due to exposure to cannon fire and big guns during service in his role as a gunnery instructor.  A DD Form 214 received in July 2014 lists "AAA Master Gunner" as a major course taken during service, which is consistent with the Veteran's assertion that he was exposed to military noise from cannon fire and other weapons.

The Veteran also discussed these factors during his hearing in December 2015.  The VA audiology examination reports in March 2010 and follow-up report in August 2010 show that the examiner appears to acknowledge that the Veteran's reported in-service noise exposure from artillery could be an etiological agent for tinnitus, while not conceding that such exposure occurred.  

The Veteran's hearing transcript provides testimony that places the onset of tinnitus in 1953 within one year of discharge while being treated at Mt. Alto VA Hospital.  The Veteran also testified that in service he had service as a master gunnery instructor and experienced military noise from cannon and other weapons and from Army equipment.  He testified that he started having ringing in his ears during service.

Much of the foregoing evidence is new as it was not available before and much of it is not redundant of evidence available in June 2004.  This evidence is material to the question of whether the Veteran's hypertension or tinnitus is linked to service.  In sum, the additional new evidence received since June 2004, is material as it relates to an unestablished fact necessary to substantiate the claims of service connection for hypertension and for tinnitus.  Specifically, this evidence relates to the question of whether the etiology of the Veteran's hypertension or tinnitus is related to service.  The credibility of this evidence added to the record is to be presumed.  Justus, 3 Vet. App. at 513.

The additional evidence discussed above ultimately raises a reasonable possibility of substantiating the claims regarding service connection for hypertension and tinnitus.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claims of service connection for hypertension and tinnitus are both reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section. 


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran testified at his December 2015 Board hearing that he received treatment in 1953 at Mt. Alto VA Hospital.  He testified and has stated otherwise that during the 1953 hospitalization, within one year of discharge from service, the treatment providers found he had high blood pressure and also ringing of the ears; and treated him for hypertension.  Such records may logically contain medical information evaluating the Veteran's hearing acuity. 

Records of such evidence within one year of discharge from service in September 1952 would be relevant to the Veteran's three service connection claims on appeal.   Some chronic diseases, including cardiovascular-renal disease, including hypertension, and organic diseases of the nervous system such as sensorineural hearing loss or tinnitus, are presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

There are no VA treatment records on file showing hospitalization at Mt. Alto VA Hospital in Washington, DC in 1953.  In a VA document with an "activity date" of August 25, 2000, the Baltimore, Maryland RO requested from the Washington VA Medical Center all patient treatment records for the Veteran concerning treatment for hypertension dated from 1950 until the present.  In a response to that request, in May 2003 the present VA medical facility, the Washington VA Medical Center (VAMC), provided a digital file copy of 74 pages of VA treatment records dated from 1999 to 2002.  None of these records included treatment during hospitalization at Mt. Alto VA Hospital in 1953.  

Mt. Alto VA Hospital in Washington, DC, ceased to exist in about the 1960s, being replaced by the present Washington VAMC.  The Mt. Alto VA Hospital records sought were generated in or around 1953 and most likely were originally recorded in paper form at that time.  These records may have been stored permanently in paper form separate from records generated later at the successor Washington VAMC.  The records provided by Washington VAMC consisted solely of digital copies of records of treatment occurring some four decades after closure of Mt. Alto.  It is possible that the search previously undertaken included only a search of the digital records created regarding treatment records generated since the late 1990s, or only a search that would produce records only from the present VAMC. 

A remand is required to request a search for all outstanding medical records from all proper facilities, including a search for any existing paper claims file records that may be associated with the Veteran's reported 1953 hospital treatment at Mt. Alto VA Hospital in Washington, DC, before Mt. Alto closed.  A new request should be made from all of the VAMC that treated the Veteran and the appropriate facility that archives records from the now defunct Mount Alto VA Hospital.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate actions to obtain any and all archived records, including any paper records, of the Veteran's treatment in approximately 1953 (the search should include for all records of treatment from 1952 until 1965) from the Mount Alto VA hospital, which is no longer in existence, but was located in Washington D.C.  All records obtained should be associated with the claims folder.

Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

2.  After the development requested above has been completed to the extent possible, the RO should again review the record, and take any further actions indicated, to include examination if indicated to obtain opinions regarding the likelihood that the etiology of any of the three claimed disabilities is related to service.  

3.  Finally, readjudicate the claims, including the hypertension and tinnitus claims on the merits.  If the benefits sought by the Veteran are not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

